 



EXHIBIT 10.18

FORM OF RESTRICTED STOCK AWARD

[Grant Date]

[Name]

[Address]

Dear [name]:

Effective [grant date] the Board of Directors awarded you the following
Restricted Stock at a grant value of [grant price] per share upon the terms set
forth below:

         

  Type of Grant:   Restricted Stock

  Number of Shares:   [number of shares]

  Vesting Schedule:        %      year(s) after the date of grant

           %      year(s) after the date of grant

           %      year(s) after the date of grant

           %      year(s) after the date of grant

This Restricted Stock Award (this “Award”) has been granted pursuant to, and is
controlled by: (i) the Mindspeed 2003 Long-Term Incentives Plan (the “Plan”),
(ii) the Mindspeed 2003 Long-Term Incentives Plan Award Agreement Restricted
Stock Terms and Conditions (the “Plan Terms”), and (iii) this Award. This Award
shall vest as set forth above. The Plan and the Plan Terms are incorporated into
this Award as if fully set forth herein and together they constitute one
agreement.

In accordance with IRS regulations, you may choose to be taxed on the value of
the Restricted Stock at this time, by making a Section 83(b) election. PLEASE
NOTE THE FOLLOWING INFORMATION REGARDING A SECTION 83(b) ELECTION:



Ÿ   The election form MUST BE FILED WITH THE COMPANY AND THE IRS NO LATER THAN
30 days after the effective date of the grant.   Ÿ   The holding period begins
on the grant date.   Ÿ   Withholding taxes MUST BE PAID to the Company at the
time of the election.   Ÿ   Additional gain (or loss) is recognized when the
stock is sold – not when the restriction lapses.   Ÿ   The 83(b) election form,
tax calculator and administrative procedures can be found on the Stock
Administration web-site described below.   Ÿ   Please consult your own tax
advisor for your individual tax situation.

All documents relating to this award are available for viewing and printing on
the Human Resources Department Website. To access this information, please go to
MyNet, select Departments, Human Resources, Compensation, Stock Administration.
In addition to the 83(b) election information, the documents available for
viewing and printing at this website location are the Plan, the Plan Terms, the
most recent Company Prospectus, and the Company’s Insider Trading Policy. If you
choose not to download these documents, if you do not have access MyNet, or if
you encounter problems accessing this site, please contact Stock Administration
at (949) 579-4525 or stock.admin@mindspeed.com to receive paper copies of these
documents at no cost. Please read all documents carefully.

If you have any questions regarding this grant, please contact Stock
Administration at (949) 579-4525.

Sincerely,

Bradley W. Yates
Senior Vice President,
Chief Administrative Officer

